Title: Appendixes Nos. XXV–XL: Letters from various authors, 5 July 1797–21 July 1797
From: 
To: 




XXV
To James Monroe
July 5, 1797


XXVI
To Frederick A. C. Muhlenberg, James Monroe, and Abraham Venable
December 17, 1792


XXVII
From Frederick A. C. Muhlenberg
December 18, 1792


XXVIII
From James Monroe
December 20, 1792


XXIX
From Frederick A. C. Muhlenberg
July 10, 1797


XXX
From Abraham Venable
July 9, 1797


XXXII
From James Monroe
July 16, 1797


XXXIII
From James Monroe and Frederick A. C. Muhlenberg
July 17, 1797


XXXIV
To James Monroe and Frederick A. C. Muhlenberg
July 17, 1797


XXXV
To James Monroe
July 17, 1797


XXXVI
From James Monroe
July 17, 1797


XXXVII
To James Monroe
July 18, 1797


XXXVIII
From James Monroe
July 18, 1797


XXXIX
To James Monroe
July 20, 1797


XL
From James Monroe
July 21, 1797


